IN THE COURT OF APPEALS OF IOWA

                                 No. 19-0537
                             Filed March 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GRASON TREVER LANSMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van Marel,

District Associate Judge.



      A defendant appeals his conviction for driving while barred. AFFIRMED.



      Robert R. Anderson, Huxley, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                         2


TABOR, Judge.

       Grason Lansman appeals his conviction for driving while barred.          He

contends the district court erred in denying his motion to suppress evidence

gathered during a traffic stop he alleges violated both his federal and state

constitutional rights against unlawful seizure. Lansman argues the stopping officer

wrongly believed his older model vehicle violated a rear lighting statute. Because

the officer made a mistake of fact—and not a mistake of law—we second the

district court’s denial of the motion to suppress and affirm Lansman’s conviction.

       I.     Facts and Prior Proceedings

       On early morning patrol in December 2018, Nevada Police Officer

Josephine Bailey saw Lansman driving his GMC Jimmy.            Officer Bailey later

testified she pulled him over because she saw no illumination coming from his

center brake light when he slowed the vehicle. See Iowa Code § 321.387 (2018)

(requiring rear lighting equipment originally manufactured on a vehicle to be in

working condition). After stopping Lansman, Officer Bailey discovered he was

driving with a barred license and arrested him for that offense.

       Lansman moved to suppress evidence discovered during the traffic stop.

He argued the officer did not have probable cause for the seizure because his

1992 version of the GMC Jimmy was not manufactured with a center brake light.

So he was not in violation of section 321.387.

       At the suppression hearing, Officer Bailey testified under the lighting

conditions she couldn’t tell whether a center brake light was installed on Lansman’s

vehicle, and she could not identify the make and model, except for the fact it was
                                        3


“[j]ust an older model . . . SUV type of vehicle.”     She further testified she

understood the federal regulations governing the mandatory installation of a center

brake light did not apply to trucks manufactured before 1994.1 At the suppression

hearing, the State stipulated Lansman’s 1992 GMC Jimmy was not manufactured

with a center high mounted stop lamp.

       The district court denied the motion to suppress, finding the officer

reasonably believed Lansman’s vehicle was in violation of section 321.387. The

court noted the officer’s confusion related to the year of Lansman’s vehicle

(suspecting the Jimmy was manufactured after 1994), which was a mistake of fact,

not of law. The judge predicted if the officer had checked the year and model of

the Jimmy by running the license plates before stopping the vehicle, she would

have discovered Lansman was driving with a barred license and pulled him over

for that violation regardless.

       At a bench trial, the court found Lansman guilty of driving with a barred

license. Lansman appeals and asks us to reverse the suppression ruling.

       II.    Scope of Review

       We review suppression rulings addressing constitutional issues de novo.

State v. Ingram, 914 N.W.2d 794, 798 (Iowa 2018). We defer to the district court’s

factual findings, but they do not dictate our result. State v. Louwrens, 792 N.W.2d

649, 651 (Iowa 2010).




1 Since 1986 (for cars) and 1994 (for other vehicles), the National Highway Traffic
Safety Administration has required new vehicles to have center high mounted stop
lamps. 49 C.F.R. § 571.108.
                                          4


       III.   Analysis

       Lansman claims the traffic stop violated both the federal and state

constitutions. See U.S. Const. amend. IV; Iowa Const. art. I, § 8. Because

Lansman has properly raised a claim under article I, section 8 and urges us to

apply state constitutional protections, we will analyze his suppression challenge

under the Iowa Constitution.2

       We start our analysis from the basic proposition a peace officer may stop a

motorist to investigate even a minor traffic violation. See State v. Tyler, 830

N.W.2d 288, 293 (Iowa 2013) (citing State v. Tague, 676 N.W.2d 197, 201 (Iowa

2004)). If the officer makes an objectively reasonable mistake about the facts

underlying that violation, Iowa courts may uphold the stop. See State v. Lloyd, 701

N.W.2d 678, 681 (Iowa 2005). By contrast, a mistake of law cannot save a stop

under Iowa law. Tyler, 830 N.W.2d at 294. As the State notes, sometimes it is

difficult to tell if the mistake is one of fact or law. See Louwrens, 792 N.W.2d at

654. But in most cases, “the officer’s frank testimony as to what he or she thought

the law was and what facts led him or her to believe the law was being violated”

will help distinguish the kind of mistake at issue. Id.

       Lansman insists Officer Bailey’s belief that he violated section 321.387 was

a mistake of law. In his framing: “Officer Bailey was not mistaken as to whether

there was or was not a center brake light out: Her mistake was that Lansman’s


2 Although article I, section 8 and the Fourth Amendment have similar wording,
their analyses can take on different dimensions. For instance, “the mistake-of-law
doctrine is broader under the United States Constitution than it is under the Iowa
Constitution.” State v. Scheffert, 910 N.W.2d 577, 585 n.2 (Iowa 2018). The
United States Supreme Court decided a reasonable mistake of law could support
a traffic stop. Heien v. North Carolina, 574 U.S. 54, 67 (2014).
                                         5


GMC Jimmy was not required to have one, as far as the Iowa legislature is

concerned.” The State argues the opposite. It cites the officer’s testimony showing

she had a command of the law, including the federal regulations governing the

equipment originally manufactured on motor vehicles of a certain model year. It

argues her mistake was one of fact, believing Lansman’s vehicle was newer than

it was. She testified GMC Jimmys manufactured between 1990 and 1994 look

“very similar,” so it was hard for her to tell them apart. From that frank testimony,

the State construes her mistake as to the year and model of Lansman’s vehicle to

be one of fact, not of law. We find the State’s argument to be more persuasive.

       Prior cases help illuminate where Officer Bailey’s gaffe falls on the mistake-

of-law vs. mistake-of-fact divide. State v. Lloyd offers a close analogy because the

officer there also mistakenly pulled over a vehicle based on the inability to see

important details in the early morning hours. 701 N.W.2d 678, 679 (Iowa 2005).

The officer stopped Lloyd because he did not see permanent license plates on the

car. Id. At a suppression hearing, Lloyd showed he had a temporary plate taped

to his car’s rear window at the time of the traffic stop. Id. In Lloyd, our supreme

court accepted the State’s position that the officer’s reasonable mistake of fact did

not defeat the probable cause for the stop. Id. at 683 (concluding “[h]ad the facts

been as [the officer] believed them to be, he undoubtedly would have had probable

cause to stop Lloyd’s car”).

       Similarly, Officer Bailey testified that when she decided to make the stop, it

was 1:25 a.m. and dark, so it was difficult to discern “any important features on the

back” of Lansman’s vehicle. Had the facts been as she believed, and Lansman

had been driving a GMC Jimmy manufactured after 1994, she would have had
                                        6


probable cause to stop him for a rear lamp violation under section 321.387. Like

the determination in Lloyd, we believe Officer Bailey’s mistake of fact was

objectively reasonable.

       We also find support for our holding in State v. Kinkead, 570 N.W.2d 97, 99

(Iowa 1997). There, a state trooper stopped Kinkead for what she believed to be

a violation of Iowa Code section 321.436, which prohibits excessive muffler noise.

Later testing of the muffler found it to be in good working condition. The Kinkead

court refused to invalidate the stop based on the officer’s mistaken sensory

perception. Id. at 101. We find Officer Bailey’s misperception that Landsman was

driving a newer vehicle to fall into the same category as Kinkead.

       On the other side of the divide, Lansman relies on Louwrens, 792 N.W.2d

at 650, and Tyler, 830 N.W.2d at 294—cases where the supreme court invalidated

stops based on a mistakes of law. We find both of those cases distinguishable

from Lansman’s situation.

       In Louwrens, Estherville police officers stopped a motorist for what they

believed to be an illegal U-turn. 792 N.W.2d at 650. The officers knew the city

had a local ordinance prohibiting U-turns on that street. Id. But they did not

understand Iowa Code section 321.237 dictated such turning restrictions were not

effective without posted signs. Id. Because the city had posted no signs where

the officers stopped Louwrens, she challenged the seizure. Id. The court held the

officers’ misunderstanding about enforcement of the city ordinance was a mistake

of law. Id. at 654.

       In Tyler, a Johnston police officer stopped a car based on his mistaken

belief that its tinted license plate covers violated Iowa Code section 321.37. 830
                                          7


N.W.2d at 294. A proper reading of that statute would have revealed to the officer

that it proscribed only placement of any frame or cover “which does not permit full

view of all numerals and letters printed on the registration plate.” Id. The officer’s

misapprehension of the statute’s reach constituted a mistake of law. Id.

       Unlike the Estherville officers in Louwrens and Johnston officer in Tyler,

Officer Bailey understood the state law (as well as the federal regulations it

incorporated). If Officer Bailey had thought all vehicles on the road regardless of

manufacturing year were required to have a center brake light, then she would

have based her stop on a mistake of law. Instead, she mistook Lansman’s vehicle

as modern enough to be required to have a functioning center brake light—a

mistake of fact. That mistake of fact was objectively reasonable given the dark

conditions and the similarity in the appearance of the vehicle models. We thus

uphold the suppression ruling and affirm Lansman’s conviction.

       AFFIRMED.